Citation Nr: 1135297	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-08 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for left and right knee disabilities.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased rating for a right hand scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) from February 2007 and October 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied the Veteran's claims of entitlement to service connection for a back disability and right and left knee disabilities, and his claim of entitlement to a disability rating in excess of 10 percent for a scar on the right hand, and his claim for service connection for tinnitus.  

In February 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran presented additional evidence for which he provided a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a back disability, right and left knee disabilities, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2011 testimony before the Board, the Veteran withdrew his appeal concerning entitlement to a disability rating in excess of 10 percent for a right hand scar.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 10 percent for a right hand scar have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).

In March 2008, the Veteran submitted a VA Form 9 perfecting his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for a right hand scar, as identified in the February 2008 statement of the case.  

At his February 2011 hearing before the Board, the Veteran withdrew his appeal as to this issue.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of entitlement to a disability rating in excess of 10 percent for a right hand scar, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to a disability rating in excess of 10 percent for a right hand scar is dismissed.




ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for a right hand scar is dismissed without prejudice.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for a back disability, right and left knee disabilities, and tinnitus.

The Veteran asserts that he has back and knee disabilities as a result of his in-service duties as a boiler tender.  Specifically, he asserts that he was regularly required to lift heavy objects, climb ladders, and crouch in small spaces, which strained his back and knees.  In February 2011 testimony before the Board, he additionally described frequently sustaining injuries as a result of slipping and falling during the course of carrying out his duties.  He acknowledges that his service treatment records do not show that he complained of back or knee problems.  He asserts, however, that the lack of evidence in his service treatment records does not mean that he did not experience back and knee pain in service.  Rather, he self-treated with over-the-counter pain medication, or was given over-the-counter pain medication by the medical corpsman, which was not recorded in his service treatment records.

Following his separation from service, the Veteran continued to experience pain in his back and knees.  At his February 2011 hearing, the Veteran stated that as a result of back, knee, and hand pain, he was unable to pursue his desired profession as a mechanic.  He spent many years instead as the owner of numerous hair salons, which allowed him to stay home and rest when he experienced back and knee pain.  He did not seek formal medical treatment for his back or knees for many years after service; instead, he self-medicated with pain pills whenever he was able to obtain them.  

In approximately 1980, the Veteran sought VA medical treatment.  Routine blood tests reportedly revealed that he had been taking a higher than recommended level of pain killers, and it was recommended that he stop.  At that time, he began to undergo therapy for his back.  The Veteran asserts that it was also at this time that he reported experiencing tinnitus which prevented him from sleeping, and that he was prescribed Fluorazepam to help him sleep.

VA records dated prior to March 2005 have not been associated with the claims file.  As these records may support the Veteran's contentions as to the long-standing nature of his pain and his tinnitus, they are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Private treatment records are also outstanding.  VA clinical records dated in May 2006 show that the Veteran reported receiving private treatment for back pain.  These records have not been associated with the claims file, and are relevant, particularly as the record reflects that the Veteran, in addition to experiencing back pain in service, sustained a work-related back injury in 1990.  An attempt to obtain them should therefore be made.

Next, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran is competent to state that he has experienced back and knee pain since his active service.  Because he is not competent, however, to relate his in-service symptoms to any currently diagnosed disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claims for service connection for back and knee disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran was provided a VA examination with respect to his claim for service connection for tinnitus in July 2009.  The July 2009 examiner determined that the Veteran's tinnitus was unrelated to his active service, based upon the Veteran's report of the onset of tinnitus approximately 25 years before the date of the examination.  A review of the record reflects that the Veteran had previously described the onset of tinnitus as occurring 30 years earlier.  At his February 2011 hearing, the Veteran reported experiencing tinnitus at least as early as 1980, when he was prescribed medication to help him sleep.  As the Board is remanding the claim of entitlement to service connection for tinnitus for the purpose of obtaining VA records that may support his contentions regarding the longstanding nature of his tinnitus, the Board concludes that, to the extent that any additionally obtained VA records demonstrate earlier complaints of tinnitus, an addendum to the February 2009 opinion may be necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the VA Medical Center in Northport, New York dated from 1979 to the present.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims file private medical records pertaining to treatment for back pain dated from 1990 to the present.  All attempts to secure those records must be documented in the claims folder.

3.  Schedule the Veteran for an examination for the purpose of ascertaining whether any current back or knee disability had its clinical onset during the Veteran's active service, or is otherwise related to his service.  The examiner should specifically offer opinions as to whether it as likely as not (50% or greater chance) that any back or knee disorder first manifested during his period of active service.  In rendering this opinion, the examiner should give consideration to the Veteran's statements regarding the in-service strain and injury, and his report of continuity of symptoms in the years following his separation from service.  The claims file should be reviewed by the examiner in conjunction with the examination, and the examiner must indicate in the examination report that the claims file was reviewed.  The rationale for any opinions, with citation to relevant medical findings, must be provided.

4.  If and only if the additionally obtained VA records show that the Veteran complained of tinnitus, obtain an addendum to the February 2009 opinion addressing whether his tinnitus is the result of in-service noise exposure.  The examiner should specifically provide an opinion as to whether it is at least as likely as not that his current tinnitus was either incurred or aggravated during his period of service.  The report of examination should reflect that the claims folder was reviewed.  All opinions should be accompanied by a rationale, with citation to relevant medical findings.  

5.  Then, readjudicate the claims for service connection for a back disability, right and left knee disabilities, and tinnitus.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

